Title: From John Adams to Benjamin Waterhouse, 23 April 1785
From: Adams, John
To: Waterhouse, Benjamin


          
            Dear Sir
            Auteuil near Paris April 23. 1785
          
          This Letter will be delivered you, by your old Acquaintance, John Quincy Adams, whom I beg Leave to recommend to your Attention and favour. He is anxious to Study Sometime, at your University before he begins the Study of the Law which appears at present to be the Profession of his Choice.
          He must undergo an Examination, in which I Suspect he will not appear exactly what he is. in Truth there are few who take their Degrees at Colledge, who have so much Knowledge, but his Studies having been pursued by himself, on his travells without any Steady Tutor, he will be found aukward in Speaking Latin, in Prosody, in Parsing, and even perhaps in that accuracy of Pronunciation in reading orations or Poems in that Language, which is often chiefly attended to in Such Examinations.
          It seems to be necessary therefore that I make this Apology for him to you, and request you to communicate it in confidence to the Gentlemen who are to examine him, and Such others as you think prudent. If you were to examine him in English and French Poetry, I know not where you would find any body his Superiour. in Roman and English History few Persons of his Age, it is rare to find a youth possessed of So much Knowledge. He has translated Virgils Æneid, Suetonious, the whole of Sallust, and Tacituss Agricola, his Germany and Several Books of his Annals, a great Part of Horace Some of Ovid and Some of Cæsars Commentaries in Writing, besides a number of Tullys orations. These he may Shew you; and altho you will find the Translations in many Places inaccurate in point of Style, as must be expected at his Age, you will See abundant Proof, that it is impossible to make those translations without Understanding his Authors and their Language very well.
          In Greek his Progress has not been equal. Yet he has Studied Morcells in Aristotles Poeticks, in Plutarch’s Lives, and Lucians Dialogues, the Choice of Hercules in Xenophon, and lately he has gone through Several Books in Homers Iliad.
          
          in Mathematicks I hope he will pass muster. in the Course of the last year, instead of playing Cards like the fashionable World I have Spent my Evenings with him. We went with some Accuracy through the Geometry in the Præceptor the Eight Books of Simpsons Euclid, in Latin and compared it Problem by Problem and Theorem by Theorem with Le Pere Dechalles in french, We went through plain Trigonometry and plain Sailing, Fennings Algebra, and the Decimal Fractions, arithmetical and Geometrical Proportions, and the Conic Sections in Wards Mathematicks. I then attempted a Sublime Flight and endeavoured to give him some Idea of the Differential Method of Calculation of the Marquis de L’Hospital, and the Method of Fluxions and infinite Series of Sir Isaac Newton But alass it is thirty years Since I thought of Mathematicks, and I found I had lost the little I once knew, especially of these higher Branches of Geometry, So that he is as yet but a smatterer like his Father. however he has a foundation laid which will enable him with a years Attendance on the Mathematical Professor, to make the necessary Proficiency for a Degree. He is Studious enough and emulous enough, and when he comes to mix with his new Friends and young Companions he will make his Way well enough. I hope he will be upon his Guard against those Airs of Superiority among the Schollars, which his larger Acquaintance with the World, and his manifest Superiority in the Knowledge of Some Things, may but too naturally inspire into a young Mind, and I beg of you Sir, to be his friendly Monitor, in this Respect and in all others.
          With great Esteem I have the Honour / to be, sir your most obedient and / most humble servant
          
            John Adams
          
        